DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This office correspondence is in response to the application filed on 10/22/2020. 
3.	Claims 1-18 are pending.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,

“means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

7.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

8.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a router module configured to discover”, “iSCSI/iSER host system interface for receiving”, and “a SAS/SATA interface for communicating” in claim 1.

10.	Applying three prong test.
 The limitations in claim 1 “a router module configured to discover” , “iSCSI/iSER host system interface for receiving”, and “a SAS/SATA interface for communicating” meets the 3-prong test because: (A) it uses a term ("module” and “interface”) used as a substitute for "means" that is a generic placeholder for performing the claimed function; (B) the generic placeholder is modified by functional language (i.e.,for); and (C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Therefore, the limitations “a router module configured to discover”, “iSCSI/iSER host system interface for receiving”, and “a SAS/SATA interface for communicating”, 
in claim 1,  are 35 U.S.C. 112 (f) limitations.

11.	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the
corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



16.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, limitations “a router module configured to discover” , “iSCSI/iSER host system interface for receiving”, and “a SAS/SATA interface for communicating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaram et al. (Patent No : US 8,218,538 B1) in view of Kuik et al. (Pub No : US 2006/0265529 A1 ).

Regarding claim 1. Chidambaram teaches a storage router communicatively connectable to a plurality of target storage devices having a physical layout ( Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 storage gateway architecture coupled directly to the execution resources via Host Bus Adapters (HBAs) and physical interfaces to storage devices with plurality of storages ), comprising:
an expansion processor within a storage enclosure (Chidambaram col 15, line 23-30 and Fig 23 B combination of processor and storage as indicated in Fig 23 B conceptually by the enclosure);
a router discovery module in communication with said expansion processor ( Chidambaram col 13 , lines 3- 7 and lines 45-47 a storage router module with discovery and the CPU ), said router discovery module configured to discover the physical layout of said target storage devices within said storage enclosure (Chidambaram col 81 , lines 64- 67 and col 100, line 37-44 discovery functions include any combination of several elements, according to various embodiments. A chassis manager (such as CM 533 of Fig. 5B) discovers and manages chassis resources of storage device with physical interface in enclosure as shown in Fig 4 A)
a iSCSI/iSER host system interface for receiving and responding to data storage commands (Chidambaram col 21 , lines 28 -32 and lines 44- 46, iSCSI commands and data to storage device of external Storage Network ); 
a SAS/SATA interface for communicating with said plurality of target storage devices (Chidambaram col 157 , lines 16 -25 Serial Advanced Technology Attachment (SATA) to target storage device).
Chidambaram does not teach a plurality of iSCSI/ASER host system interface storage nodes containing device maps corresponding to said physical layout of said target storage devices.
However Kuik teaches a plurality of iSCSI/iSER host system interface storage nodes containing device maps corresponding to said physical layout of said target storage devices (Kuik [0042] Figures 5 and 6 SCSI routing occurs in the storage router 110 through the mapping between physical storage devices (or LUNs located on physical devices) and iSCSI targets (310-311). One can map a single iSCSI target to multiple physical devices. An iSCSI target always includes or contains at least one Logical Unit Number (LUN). Each LUN on an iSCSI target is mapped to a single LUN on a physical storage target.).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chidambaram by incorporating the teachings of Kuik.
Doing so small computer system interface (SCSI) router includes the application that extracts the SCSI command and data information which are encapsulated by iSCSI protocol, thus providing security to the data information in IP networks and to storage service providers, and hence allowing the service providers to ensure access control to storage and privacy of data on their shared infrastructure.

Regarding claim 2. Chidambaram and Kuik teach the storage router of claim 1, and Chidambaram further teaches wherein said storage enclosure is configured to report an enclosure identifier and to report said physical layout by means of an associated characteristic parameter (Chidambaram col 83 lines 55-65 and col 96 lines 61-67 selection and associated weights, and other similar parameters interpreted as enclosure identifier physical layout by means of an associated characteristic parameter require identical parameters command parameter data structure defining where the data structure typically includes fields identifying the pluggable module type receiving the command, and the command identifier (or number). SIMs, PMMs, NMs, and OLBs).

Regarding claim 3. Chidambaram and Kuik teach the storage router of claim 2, and Kuik further teaches wherein said host system interface storage nodes contain target storage device maps grouped by said enclosure identifier and ordered by said associated characteristic parameter (Kuik [0050] and [0051] storage mapping and access control interpreted storage nodes contain target storage device maps grouped by said enclosure identifier as shown in Figure. 4, the storage router 110 provides three servers 127-128 (labeled Server A, Server B, and Server C) storage router 110 specifies type of storage addressing (for example, WWNN, WWPN and LUN, or Loop ID and LUN) will vary according to the types of storage and the types of storage addressing preferred at each site).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chidambaram by incorporating the teachings of Kuik.
Doing so small computer system interface (SCSI) router includes the application that extracts the SCSI command and data information which are encapsulated by iSCSI protocol, thus providing security to the data information in IP networks and to storage service providers, and hence allowing the service providers to ensure access control to storage and privacy of data on their shared infrastructure.

Regarding claim 4. Chidambaram and Kuik teach the storage router of claim 2, and Kuik further teaches wherein said associated characteristic parameter is target device slot number or target PHY identifier (Kuik [0072] and [0073] the number designates the chassis slot occupied by the interface Table 1-4 shows valid interface type designators for storage router 110. For example, a Fibre Channel interface in chassis slot 1 would have the name fc1) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chidambaram by incorporating the teachings of Kuik.
Doing so small computer system interface (SCSI) router includes the application that extracts the SCSI command and data information which are encapsulated by iSCSI protocol, thus providing security to the data information in IP networks and to storage service providers, and hence allowing the service providers to ensure access control to storage and privacy of data on their shared infrastructure.

Regarding claim 5. Chidambaram and Kuik teach the storage router of claim 2, and Chidambaram further teaches comprising: an empty target device map to account for each gap in said associated characteristic parameter ( Chidambaram col 98 lines 10-21 invalid Slot Information (0x0100) and Invalid BCT (0x0300). when the BMC has determined that the provided interpreted as an empty target device map to account).

Regarding claim 6. Chidambaram and Kuik teach the storage router of claim 1 and Chidambaram further teaches wherein said iSCSI/iSER host system interface storage nodes and target storage device maps are stored in nonvolatile storage, to preserve a consistent view across storage router failures, power-cycles, resets or re- cabling (Chidambaram col 149 lines 4-11 and col 151 lines 11-23 iSCSI initiator Address of FCM (per VHBA) for target discovery connection Fail interpreted as maps are stored in nonvolatile storage, to preserve a consistent view across storage router failures and iSCSI filesystems not properly unmounted before stopping the iSCSI driver fail to commit one or more buffered writes and consequently disk and file corruption occurred).

Regarding claim 7. Chidambaram teaches a method of mapping target storage devices in a storage router system comprising:
providing an iSCSI/iSER host system interface for receiving and responding to data storage commands(Chidambaram col 21 , lines 28 -32 and lines 44- 46, iSCSI commands and data to storage device of external Storage Network );
providing a plurality of target storage devices within a storage enclosure
Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 storage gateway architecture coupled directly to the execution resources via Host Bus Adapters (HBAs) and physical interfaces to storage devices with plurality of storages);
discovering the physical layout of said target storage devices (Chidambaram col 81 , lines 64- 67 and col 100, line 37-44 discovery functions include any combination of several elements, according to various embodiments. A chassis manager (such as CM 533 of Fig. 5B) discovers and manages chassis resources of storage device with physical interface in enclosure as shown in Fig 4 A).
Chidambaram does not teach creating a plurality of iSCSI/iSER host system interface storage nodes containing target storage device maps corresponding to said physical layout of said target storage devices within said storage enclosure.
However Kuik teaches creating a plurality of iSCSI/miser host system interface storage nodes containing target storage device maps corresponding to said physical layout of said target storage devices within said storage enclosure(Kuik [0042] Figures 5 and 6 SCSI routing occurs in the storage router 110 through the mapping between physical storage devices (or LUNs located on physical devices) and iSCSI targets (310-311). One can map a single iSCSI target to multiple physical devices. An iSCSI target always includes or contains at least one Logical Unit Number (LUN). Each LUN on an iSCSI target is mapped to a single LUN on a physical storage target.).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chidambaram by incorporating the teachings of Kuik.
Doing so small computer system interface (SCSI) router includes the application that extracts the SCSI command and data information which are encapsulated by iSCSI protocol, thus providing security to the data information in IP networks and to storage service providers, and hence allowing the service providers to ensure access control to storage and privacy of data on their shared infrastructure.

Regarding claim 8. Chidambaram and Kuik teach the method of claim 7, Chidambaram further teaches comprising:
providing nonvolatile storage( Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 plurality of storages ); and
writing said host system interface storage nodes and target storage device maps to said nonvolatile storage, such that a consistent view is preserved across storage router failures, power-cycles, resets or re-cabling (Chidambaram col 149 lines 4-11 and col 151 lines 11-23 iSCSI initiator Address of FCM (per VHBA) for target discovery connection Fail interpreted as maps are stored in nonvolatile storage, to preserve a consistent view across storage router failures and iSCSI filesystems not properly unmounted before stopping the iSCSI driver fail to commit one or more buffered writes and consequently disk and file corruption occurred).

Regarding claim 9. Chidambaram and Kuik teach the method of claim 7 and Chidambaram further teaches wherein said storage enclosure reports an enclosure identifier and said physical layout by means of an associated characteristic parameter(Chidambaram [0107] and [0240] identify locations of mappings within the address translation table has a chassis having multiple slots enclosure, or rack unit devices, processor).

Regarding claim 10. Chidambaram and Kuik teach the method of claim 9, Chidambaram further teaches comprising:
querying said storage enclosure to report said enclosure identifier and said characteristic parameter (Chidambaram col 43 lines 17-38 and col 96 lines 60-67 Query Engine 534 processes queries relating to persistent state managed identifier for storage where parameter data structure defining specific details or values associated with the command. The data structure typically includes fields identifying the pluggable module type receiving the command, and the command identifier (or number). SIMs, PMMs, NMs, and OLBs, may be identified interpreted as enclosure identifier and said characteristic parameter ).
Chidambaram does not teach wherein said host system interface storage nodes are created and where target device maps are grouped by said enclosure identifier and said characteristic parameter
However Kuik teaches wherein said host system interface storage nodes are created and where target device maps are grouped by said enclosure identifier and said characteristic parameter(Kuik [0050] and [0051] storage mapping and access control interpreted storage nodes contain target storage device maps grouped by said enclosure identifier as shown in Figure. 4, the storage router 110 provides three servers 127-128 (labeled Server A, Server B, and Server C) storage router 110 specifies type of storage addressing (for example, WWNN, WWPN and LUN, or Loop ID and LUN) will vary according to the types of storage and the types of storage addressing preferred at each site).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chidambaram by incorporating the teachings of Kuik.
Doing so small computer system interface (SCSI) router includes the application that extracts the SCSI command and data information which are encapsulated by iSCSI protocol, thus providing security to the data information in IP networks and to storage service providers, and hence allowing the service providers to ensure access control to storage and privacy of data on their shared infrastructure.

Regarding claim 11. Chidambaram and Kuik teach the method of claim 9, and Chidambaram further said characteristic parameter is target device slot number or target PHY identifier(Kuik [0072] and [0073] the number designates the chassis slot occupied by the interface Table 1-4 shows valid interface type designators for storage router 110. For example, a Fibre Channel interface in chassis slot 1 would have the name fc1) .


Regarding claim 12. Chidambaram and Kuik teach the method of claim 9, and Chidambaram further comprising: analyzing said characteristic parameter for gaps; and creating an empty storage device map to account for each gap( Chidambaram col 98 lines 10-21 invalid Slot Information (0x0100), Valid BCT Configuration Failure (0x0200), and Invalid BCT (0x0300). Valid BCT Configuration Successful is returned when the BMC has determined that the provided interpreted as an empty target device map to account).

Regarding claim 13. Chidambaram and Kuik teach the method of claim 7, and Chidambaram further comprising:
copying, renaming or deleting a host system interface storage node (Chidambaram col 126 lines 45-59 and col 134 lines 40-45 VHBAs, including functions for creating, deleting, showing, and modifying interpreted as copying, renaming or deleting a host system interface storage node ); and
manual adding or removing said target storage device maps within said host system interface storage node (Chidambaram col 126 lines 45-59 add to target storage device).

Regarding claim 14. Chidambaram and Kuik teach the method of claim 7, and Chidambaram further comprising:
presenting said host system interface storage nodes to initiators on the storage area network (Chidambaram col 118 lines 24-33 and line 62-67 initiators on the SAN interpreted as host system interface storage nodes to initiators on the storage) .

Regarding claim 15. Chidambaram teaches a system within a storage area network, for establishing predictive grouping and presentation of target devices contained within a single physical enclosure( Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 storage gateway architecture coupled directly to the execution resources via Host Bus Adapters (HBAs) interpreted as grouping and presentation of target devices contained within a single physical enclosure), comprising:
a storage router in communication with a plurality of initiators(Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 storage gateway architecture coupled directly to the execution resources via Host Bus Adapters (HBAs) and physical interfaces to storage devices with plurality of storages );
a plurality of target storage devices in a storage area network (Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 storage gateway architecture and physical interfaces to storage devices with plurality of storages interpreted as plurality of target storage devices in a storage area network );
a first physical storage enclosure containing more than one of said target storage devices (Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 physical interfaces to storage devices with plurality of storages interpreted as first physical storage enclosure containing more than one of said target storage );
a router discovery module within said storage router configured to discover the physical layout of said target storage devices and to discover which of said target storage devices are contained within said first physical storage enclosure(Chidambaram col 81 , lines 64- 67 and col 100, line 37-44 discovery functions include any combination of several elements, according to various embodiments. A chassis manager (such as CM 533 of Fig. 5B) discovers and manages chassis resources of storage device with physical interface in enclosure as shown in Fig 4 A);
wherein said storage router presents said first storage node to one or more of said initiators (Chidambaram col 21 , lines 28 -32 and lines 44- 46 and col 157 , lines 16 -25 iSCSI commands and data to storage device of external Storage Network ).
Chidambaram does not teach a storage node comprising a plurality of target devices and a list of initiator devices that have access privileges to said target devices, said storage node corresponding to said single physical storage enclosure;
However Kuik teaches a storage node comprising a plurality of target devices and a list of initiator devices that have access privileges to said target devices, said storage node corresponding to said single physical storage enclosure(Kuik [0042] Figures 5 and 6 SCSI routing occurs in the storage router 110 through the mapping between physical storage devices (or LUNs located on physical devices) and iSCSI targets (310-311). One can map a single iSCSI target to multiple physical devices. An iSCSI target always includes or contains at least one Logical Unit Number (LUN). Each LUN on an iSCSI target is mapped to a single LUN on a physical storage target.).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chidambaram by incorporating the teachings of Kuik.
Doing so small computer system interface (SCSI) router includes the application that extracts the SCSI command and data information which are encapsulated by iSCSI protocol, thus providing security to the data information in IP networks and to storage service providers, and hence allowing the service providers to ensure access control to storage and privacy of data on their shared infrastructure.

Regarding claim 16. Chidambaram and Kuik teach the system of claim 15, and Chidambaram further comprising:
an expansion processor in communication with said router discovery module (Chidambaram col 13 , lines 3- 7 and lines 45-47 a storage router module with discovery and the CPU).

Regarding claim 17. Chidambaram and Kuik teach the system of claim 15, and Chidambaram further comprising:
a second physical storage enclosure (Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 physical interfaces to storage devices with plurality of storages interpreted as a second physical storage enclosure ); and
a unique second storage node comprising a plurality of target devices and a list of initiator devices that have access privileges to said target devices, said second storage node corresponding to said second physical storage enclosure (Chidambaram col 7 lines 3- 7 and col 11, lines 47-53 storage gateway architecture coupled directly to the execution resources via Host Bus Adapters (HBAs) and physical interfaces interpreted as target devices, said second storage node corresponding to said second physical storage enclosure).

Regarding claim 18. Chidambaram and Kuik teach the system of claim 15 and Chidambaram further teaches wherein said storage router is an iSCSI/1SER to SAS/SATA storage router (Chidambaram col 13 , lines 3- 7 and lines 45-47 Chidambaram col 157 , lines 16 -25, a storage router interface for iSCSI to SAS ) .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455